 
MARKETING FUND AGREEMENT
 
THIS MARKETING FUND AGREEMENT (“Agreement”) is made effective on the 1st day of
April, 2010 (“Effective Date”), by and between Allied Global Ventures, LLC
(“Investor”), located at 2945 Pine Valley Drive, Miramar Beach, FL 32550
and  Global Investor Services, Inc. (“Company”), located at 708 Third Ave. 6th
Floor, New York, NY 10017.


WHEREAS, Company is engaged in the business of developing and marketing
financial products and services that are sold directly to consumers
(“Subscribers”).


WHEREAS, Investor desires to invest in the marketing fund proposed by the
Company and the Investor will be repaid by the Company the invested capital and
an investment return as per the terms and conditions set forth in Appendices A
and B attached.


WHEREAS, Company desires to enter into this agreement with the Investor to
secure the necessary funding to grow its business and will repay the capital and
investment return from future sales revenue, on the terms and conditions set
forth in the attached Appendices.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be bound hereby,
Investor and Company hereby agree as follows:


1.           Investor Obligation.


Subject to the terms and conditions of this Agreement, the Investor will invest
a total of three hundred thousand dollars ($300,000) in three equal tranches,
starting on April 1, 2010 and subsequently on May1, 20120 and June 1, 2010.


2.           Company Obligation.


The Company will repay to the Investor the invested capital and investment
return from future sales revenue as detailed in the attached Appendices in the
referenced section “Repayment of Capital and Investment return”.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Investor and Company each caused this Agreement to be signed
and delivered by its duly authorized officer, effective as of the date first set
forth above.
 
Global Investor Services, Inc.
 
Allied Global Ventures, LLC
                             
By:
/s/ Nicholas S. Maturo
 
By:
/s/ G.B. Rice
Name:
Nicholas S. Maturo
 
Name:
G.B. Rice
Title:
CEO
 
Title:
 

 

--------------------------------------------------------------------------------


 

 
Global Investor Services, Inc.
Appendix A
       
Investment Proposal for Marketing Funding
 

 
Purpose of Marketing Fund:
GIS seeks to create a $300,000 marketing investment fund where the company
invests directly in online webinar marketing campaigns to market and sell its
InvestView investor education products and services. The company has developed
and has successfully implemented a webinar marketing strategy through
“Conversionetics” and a number of online campaigns with Google, Yahoo and other
companies that generate a high number of customer leads which it converts into
sales. The company seeks to expand the number of marketing campaigns to
accelerate the growth of its business.
 
Marketing Investment in GIS Campaigns Funding: $300,000
The company will begin investing the marketing fund on April 1, 2010. After all
the funds are invested in marketing campaigns, equally in the months of April to
June, 2010, the company will begin to repay the investor through its continuing
monthly sales revenue beginning with July 2010 sales revenue and continuing in
succeeding months until full repayment.
 
Repayment of Capital and Investment Return
Beginning with the July 2010 sales revenue, the company will set aside 15% of
its monthly sales to repay the principal. On a monthly basis, the company will
wire the funds to the investor’s bank account and will continue to pay the
investor until such a time as the principal capital is fully repaid.
 
In addition, after full repayment of principal, the company will pay an
investment return of 100% on the principal in the form of monthly payments. To
accomplish this, the company will set aside 5% of its monthly sales, from all
sources, for this purpose. On a monthly basis, the company will wire the funds
to the investor’s bank account and will continue to pay the investor until such
a time as the 100% return on the principal is paid.


To accelerate its marketing campaigns, the company proposes three tranches of
$100,000 with the first one in the week of April 1, 2010 and the other two on
May 1 and June 1, 2010.
 

--------------------------------------------------------------------------------


 

 
Global Investor Services, Inc.
Appendix B
       
Investments Made in 2008 by Allied Global Ventures, LLC (AGV)
 

 
 
1.
Direct Investment of $1MM (originated in July/08 thru Nov /08)

 
. Promissory note with interest being accrued at 20% is on the books
 
. Note is convertible at $0.08/share
 
. Accrued interest to-date of $150,000 is payable
 
 
2.
Note in the form of a loan of $500k (originated in July ’08)

 
. Convertible Note with premium will be increased to face value of $550,000
 
. Note will carry 8% interest, accrued annually and payable from company revenue
 
. The note will be convertible at the same terms as the company’s most recent
offering at
 
  $0.03/share and will carry one half warrant per share valued at $0.05/warrant,
for 5 years
 
Repayment of Capital and Interest
 
GIS will pay principal and interest monthly and will set aside five percent (5%)
of sales
 
revenue, from all sources, on a monthly basis for the purpose of repaying the
principal and
 
interest to AGV, LLC. The company proposes to begin these monthly payment after
the
 
marketing fund principal and return are fully repaid. On a monthly basis, the
company will wire the funds to the investor’s bank account and will continue to
do so until such a time as the principal capital and interest is fully repaid.
 
The company intends to accelerate repayment to AGV when sales revenue growth
allows the
 
Company to do so.
 

--------------------------------------------------------------------------------


 